—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 9, 1993, convicting him of criminal mischief in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by deleting the provision thereof concerning restitution; as so modified, the judgment is affirmed, and the matter is remitted to County Court, Orange County, for a hearing and new determination concerning the proper amount of restitution and the manner of payment thereof.
Although there is no merit to the contention that the sentencing court should have sua sponte ordered a psychiatric evaluation of the defendant before imposing sentence (see, CPL 730.10 [1]; People v Polimeda, 198 AD2d 242; People v Parker, 191 AD2d 717), the County Court did not properly fix restitution. Although the defendant did consent to pay restitution as part of his sentence, he did so with the proviso that the People be required to provide some documentation as to the amount of restitution that they requested the court impose. Our review of the record reveals that the court improperly fixed the amount of restitution without requiring the People to provide documentation as to the amount of the complainant’s loss (see, *709People v Jody M., 208 AD2d 1019, 1020; People v Jackson, 180 AD2d 755). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.